DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject 
Specifically, claim 1 contains “a zoom Tele camera imaging section that provides Tele image data with a Tele image resolution higher than the Wide image resolution.”  (Emphasis Added). This limitation is not supported by the original disclosure of the Applicant’s specification.  The only section that supports this feature is the summary of the prior art in the background of the invention in which the Applicant discloses US Patent Publications No. 2008/0030592 for teaching of “A W-image reflects a wider FOV and has lower resolution than the T-image” (page 2 of the original specification).  However, this support is from a different Applicant (Eastman Kodak Company) and is not incorporated by reference.  On the contrary, on page 6 of the Applicant’s specification, the disclosure clearly states “the no-switching criterion includes an effective resolution of the Tele image being lower than an effective resolution of the Wide image.”   It is clear that there is no support for the claim limitation “a zoom Tele camera imaging section that provides Tele image data with a Tele image resolution higher than the Wide image resolution.”   
With respect to claims 2-8, these claims are being rejected as being dependent from claim 1. 
It is noted that the following rejection is based on best understanding in view of 35 U.S.C 112(a) rejection above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,567,666 in view of Border et al. (US 2008/0030592). 
Regarding claim 1, the limitations of this claim are met by claim 1 of the Patent ‘666 except for a zoom Tele camera imaging section that provides Tele image data with a Tele image resolution higher than the Wide image resolution.  However, it is well taught by Border that a tele image sensor (second image sensor 14 in Fig. 1A) outputs a tele image that has a higher resolution than the wide image resolution from the wide image sensor (first image sensor 12) so as to maintain high image quality.  See Border, Fig. 1A and par. [0012] and [0014]. 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the camera controller in the digital camera of Patent ‘666 to include the teaching from Border so as to improve image resolution to maintain image quality at a high telephoto value (high zoom value) as discussed above. 
Regarding claim 2, this claim is met by claim 8 of the Patent ‘666. 
Regarding claim 5, this claim is also met by claim 1 of the Patent ‘666. 
.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,917,576 in view of Border et al. (US 2008/0030592). 
Regarding claim 1, the limitations of this claim are met by claim 1 of the Patent ‘576 except for a zoom Tele camera imaging section that provides Tele image data with a Tele image resolution higher than the Wide image resolution.  However, it is well taught by Border that a tele image sensor (second image sensor 14 in Fig. 1A) outputs a tele image that has a higher resolution than the wide image resolution from the wide image sensor (12) so as to maintain high image quality.  See Border, Fig. 1A and par. [0012] and [0014]. 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the camera controller in the digital camera of Patent ‘576 to include the teaching from Border so as to improve image resolution to maintain image quality at a high telephoto value (high zoom value) as discussed above. 
Regarding claim 2, this claim is also met by claim 8 of the Patent ‘576.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 12 of U.S. Patent No. 10,917,356,332 in view of Border et al. (US 2008/0030592). 
Regarding claim 1, the limitations of this claim are met by claim 1 of the Patent ‘332 except for a zoom Tele camera imaging section that provides Tele image data with a Tele image 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the camera controller in the digital camera of Patent ‘576 to include the teaching from Border so as to improve image resolution to maintain image quality at a high telephoto value (high zoom value) as discussed above. 
Regarding claim 2, this claim is met by claim 9 of the Patent ‘332. 
Regarding claim 3, this claim is met by claim 12 of the Patent ‘332. 
Regarding claim 4, this claim is also met by claims 1, 9 and 12 of the Patent ‘332.

Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 12 of U.S. Patent No. 10,917,356,332 in view of Border et al. (US 2008/0030592) and in further view of claim 1 of U.S. Patent No. 10,567,666.
Regarding claims 7 and 8, although the combined teaching from claims 1 and 8 of the Patent ‘332 and Border fails to disclose “the camera controller is configured to register Tele image pixels to a matching pixel set within Wide image pixels to obtain the fused image and wherein the point of view is a point of view of a Wide camera”, such lack of teaching is compensated by claim 1 of the Patent ‘666, wherein in another operation mode, the camera controller is configured to register Tele image pixels to a matching pixel set within Wide image 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of the Patent ‘332, Border and the Patent ‘666 to implement the instant claim feature to obtain a fused image at better quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/             Primary Examiner, Art Unit 2697